DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 08/15/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-18 and 20 are pending.
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Applicant argues that Cohen fails to disclose “interfacing surfaces between the clip assembly and the driving assembly that are not perpendicular to a long axis of the clip assembly [[to]] provide bidirectional rotation” as now required by amended claim 1. Examiner respectfully disagrees. It is the Examiner’s position that Cohen discloses interfacing surfaces between the clip assembly and the driving assembly that are not perpendicular to a long axis of the clip assembly [[to]] provide bidirectional rotation as now required by amended claim 1 (for example, see paragraph 66 and Figures 7-12, wherein the surfaces of 160s on inner tube 154 run parallel to the long axis of the clip assembly and engage radially inner surfaces on the distal end of outer sheath 120 which also run parallel to the long axis of the clip assembly, thus these interfacing surfaces “are not perpendicular to a long axis of the clip assembly” as claimed; further, these interfacing surfaces provide bidirectional rotation because they maintain connection between all the components by maintaining tabs 156 in slots 152 thus allowing the device to rotate as a unit both clockwise and counterclockwise).
Claim Objections
Claim 1 is objected to because of the following informalities: the amendment appears to contain a typographical error. Claim 1 should read “wherein interfacing surfaces between the clip assembly and the driving assembly that are not perpendicular to a long axis of the clip assembly [[to]] provide bidirectional rotation.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US Pub. No. 2008/0306491).
Regarding claim 1, Cohen discloses an endoscopic device (for example, see paragraph 5 and Figures 1-7) comprising a clip assembly comprising a first jaw (one of 104), a second jaw (the other 104), a housing (110) having an internal channel (lumen of 110), wherein at least a portion of the first and second jaws (104, 104) is disposed within the internal channel (for example, see Figure 1 and paragraph 62), the first and second jaws (104, 104) selectively move along with the internal channel between a fully closed position and a fully opened position (for example, see paragraphs 62, 64, and 69), and a release portion (134), connecting to the first and second jaws (for example, see Figures 1-3 and paragraph 64), wherein at least a portion of the release portion (134) is proximal from the first and second jaws (at 136) and a driving assembly comprising an outer sheath (120), an inner tube (154), movably disposed within the outer sheath (for example, see paragraph 68), and a driver (132), movably disposed within the inner tube (132 moves proximally and distally within all elements 110, 120, 140, 154), and removably received within the release portion (for example, see Figure 2), wherein the driver (132) is unbrokenly released from the release portion (134) by a predetermined pull force (for example, see paragraph 64, in which joint 38 fails at a predetermined load thus releasing 132 from 134 in an unbroken configuration), wherein the housing (110) and the outer sheath (120) form a releasable handshake engagement (via 152 and 156; for example, see Figure 7), and the inner tube (154) extending into the housing (110) prevents the handshake engagement from disengaging (for example, see Figures 1 and 7, and paragraph 66), and wherein interfacing surfaces between the clip assembly and the driving assembly that are not perpendicular to a long axis of the clip assembly [[to]] provide bidirectional rotation (for example, see paragraph 66 and Figures 7-12, wherein the surfaces of 160s on inner tube 154 run parallel to the long axis of the clip assembly and engage radially inner surfaces on the distal end of outer sheath 120 which also run parallel to the long axis of the clip assembly, thus these interfacing surfaces “are not perpendicular to a long axis of the clip assembly” as claimed; further, these interfacing surfaces provide bidirectional rotation because they maintain connection between all the components by maintaining tabs 156 in slots 152 thus allowing the device to rotate as a unit both clockwise and counterclockwise).
Regarding claim 2, Cohen discloses the clip assembly further comprises a distal stopper (326; for example, see Figure 6) disposed at a distal end of the internal channel (lumen of 110, wherein paragraph 69 describes 326 bent at 90 degrees inward toward a centerline of 110 which is considered the distal end of the internal channel; see also paragraph 90 and Figure 46 describing and illustrating similar features 326’ bending inward at an angle greater than 90 degrees), and configured to force the first and second jaws (104, 104) fully open when the release portion (134) moves to its most distal position (for example, see Figure 46, and paragraphs 69 and 90).
Regarding claim 4, Cohen discloses the clip assembly is made of electrically nonconductive or non-magnetic material for all components that are left in a patient (for example, see paragraph 96, wherein polymers ceramics, and biologicals are non-conductive or non-magnetic materials).
Regarding claim 5, Cohen discloses the clip assembly comprises a pivot (103), wherein the first and second jaws pivotally connect to the pivot (for example, see Figure 3, wherein 104s pivot open and close relative to 103).
Regarding claim 6, Cohen discloses the release portion (134) is pivotally connected to the pivot (pivotal within space 136).
Regarding claim 7, Cohen discloses the release portion (134) is fixed to the pivot (134 remains within space 136 when 132 is released therefrom, thus is considered “fixed” to the pivot as claimed).
Regarding claim 8, Cohen discloses the first and second jaws (104, 104) are disposed at each side of at least a portion of the release portion (for example, see Figures 1 and 3).
Regarding claim 9, Cohen discloses the housing (110) comprises an alignment slot (the portion or space between the two inwardly extending elements 326 forms a “slot”) configured to receive at least a portion of the first jaw when the first jaw in a non-closed position (since it is a space; see also, for example, paragraph 69).
Regarding claim 10, Cohen discloses the alignment slot is configured to receive an alignment rib of the first jaw (since the slot is a space it is capable of receiving an alignment rib on a the first jaw if the first jaw were to comprise a rib; it is noted that the alignment rib is only functionally recited, thus the prior art is not required to disclose an alignment rib to meet the claimed functional limitation).
Regarding claim 11, Cohen discloses the housing (110) comprises two alignment slots (152, which align 154).
Regarding claim 12, Cohen discloses the difference between an inner diameter of a proximal end of the internal channel (lumen of 110), or the distal end of the outer sheath (120), and an outer diameter of the inner tube (154) is less than a height of a total engagement surface when measured perpendicular to a long axis of the endoscopic surgical device (for example, see Figure 7).
Regarding claim 13, Cohen discloses a distal end of the outer sheath (120) is configured to fully rotate 360 degrees without separating from the other part of the outer sheath (the entire device may be rotated together 360 degrees without any separation of parts).
Regarding claim 14, Cohen discloses the handshake engagement (interfacing surfaces 152 and 156) is a rotation handshake (the entire device may be rotated together thus the handshake engagement is a rotation handshake).
Regarding claim 15, Cohen discloses the handshake engagement interfacing (surfaces 152 and 156) is a translational handshake (the entire device may be moved together longitudinally thus the handshake engagement is a translational handshake).
Regarding claim 16, Cohen discloses a geometry of the internal channel (lumen of 110) is corresponding to a geometry of the release portion (for example, see Figures 1-4, wherein the release portion is slidably moved therein thus it has a corresponding geometry).
Regarding claim 17, Cohen discloses and the first and second jaws (104, 104) are made in one-piece and are connected through a fulcrum (103; for example, see Figures 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Gayzik (US Pub. No. 2010/0016873).
Cohen discloses the claimed invention except for the driver comprising a T-tag received in the release portion, two wires of the T-tag selectively move radially inward and slip out from the release portion when a predetermined force is pulled. Gayzik also discloses a clip and a driver (for example, see Figure 17). Gayzik teaches the driver (1350) comprises a T-tag (1354) received in a release portion (via hole 1028; for example, see Figure 17), two wires (the arms of 1354) of the T-tag selectively move radially inward and slip out from the release portion when a predetermined force is pulled (for example, see paragraph 108). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced Cohen’s frangible joint with the T-tag configuration taught by Gayzik. Doing so would have yielded predictable results, namely, provided Cohen with a sufficient means for releasing the driver from the release portion, and in turn the clip, when a predetermined force is pulled.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Brenner (US Pub. No. 2012/0059394).
Cohen discloses the claimed invention except for the first jaw being longer than the second jaw. Brenner also discloses a clip comprising a first jaw and a second jaw (for example, see Figures 10A-11E). Brenner teaches the clip jaws may have the same length or different lengths (for example, see paragraphs 116 and 117). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Cohen’s first jaw being longer than the second jaw as taught by Brenner. Doing so would tailor the clip to meet the needs of an intended application in which having jaws of different lengths enables the clip to grasp tissue more effectively. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Kappel (US Pub. No. 2013/0226200).
Cohen further discloses each jaw (104, 104) has a first width defined between the jaw's proximal end and distal end (for example, see Figure 1A), where each jaw includes an engagement portion disposed at the distal end of the jaw (the curved projecting portions disposed on each of the distal ends of 104; for example, see Figure 1A). Cohen fails to disclose each jaw's engagement portion is wider than the first width. Kappel also discloses a clip assembly (700) comprising first and second jaws (12), each jaw including an engagement portion (702, 704; for example, see Figures 16-17). Kappel teaches each jaw's engagement portion (702, 704) is wider than the width defined between each jaws (12) proximal end and distal end (for example, see Figures 16-17) in order to clip a wide areas of tissue (for example, see paragraph 38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Cohen’s engagement portions with widths greater than a first width defined between the jaw’s proximal and distal ends as taught by Kappel. Doing so would enable clipping of wider areas of tissue, thus enhancing closure of larger tissue wounds to stop bleeding thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 23, 2022